Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-19, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2018/0160541) in view of Takeuchi (JP 2006229005).

    PNG
    media_image1.png
    408
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    460
    616
    media_image2.png
    Greyscale

Regarding claim 16, Fujita discloses a multilayer ceramic capacitor, comprising:

first (12) and second (13) external electrodes disposed on the first (113) and second (114) end surfaces of the active region (E’) and electrically connected to the first (15) and second (16) internal electrodes, respectively, wherein the body further includes second dielectric layers (11, N) as a margin portion surrounding the active portion (E’) except the first (113) and second (114) end surfaces of the active portion, 
wherein the body includes a third surface (111) and a fourth (112) surface opposing each other in a layering direction (T) of the first dielectric layers, and a fifth surface (115) and a sixth surface (116) connected to the third (111) and fourth surfaces (112)  and opposing each other.
wherein corners of the margin portion at which the third surface (111) is connected to the fifth surface (115) and the sixth surface (116), and corners of the margin portion at which the fourth surface (112) is connected to the fifth surface (115) and the sixth surface (116) are curved;
wherein a width (650 µm – [0094], [0096]), W, and a thickness (330 µm – [0096]), T,  of the body satisfy T/W < 0.8 [0096], and wherein the thickness T of the body is 330 µm [0096].
	Fujita discloses the claimed invention except for a radius of curvature, R, of one of the curved corners and a thickness T, of the body satisfy 10 µm ≤ R ≤ T/3 (110 µm).
	

    PNG
    media_image3.png
    323
    363
    media_image3.png
    Greyscale

Takeuchi disclose a multilayer ceramic capacitor wherein 0.03 ≤ R/W ≤ 0.2.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Fujita so that 0.03 ≤ R/W ≤ 0.2 is satisfied, since such a modification would form a multilayer ceramic capacitor that does not roll inside a housing of a series of electronic components. 
	The modified Fujita discloses R is between 19.5 and 130 µm.  
	Regarding claim 19, the modified Fujita discloses in a layer direction (T) of the first dielectric layers, the second dielectric layers are in direct contact with the active region. 
	Regarding claim 22, the modified Fujita discloses a distance from a surface of the body to a closest internal electrode among the first (14) and second (15) internal electrodes is defined as a margin, ƌ, of each of the curved corners, and the margin, ƌ, is greater than or equal to a margin, Wg, from the fifth surface (115) to the plurality of .
Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2018/0160541) and Takeuchi (JP 2006229005) as applied to claim 16 above, and further in view of Hong et al. (US 2016/0196918).
Regarding claims 18, the modified Fujita discloses the claimed invention except for a density of an inner layer of the second dielectric layers is less than a density of an outer layer of the second dielectric layers. 
Hong et al. disclose a multilayer ceramic component comprising a second dielectric layer (161) that is in direct contact with internal electrodes (121, 122), wherein a density of an inner layer (161a) of the second dielectric layer is less than a density of an outer layer (161b) of the second dielectric layer. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Fujita so that a density of an inner layer of the second dielectric layers is less than a density of an outer layer of the second dielectric layers, since such a modification would form a high reliability multilayer ceramic component.
Regarding claim 23, the modified Fujita discloses the second dielectric layers are in direct contact with the first and second internal electrodes. 
The modified Fujita discloses the claimed invention except for the second dielectric layers have a density less than that of the first dielectric layers. 
Hong et al. disclose a multilayer ceramic capacitor wherein second dielectric layers (161) that are in direct contact with the first (121) and second (122) internal 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Fujita so that the second dielectric layers have a density less than that of the first dielectric layers, since such a modification would form a high reliability multilayer ceramic component.
Allowable Subject Matter
Claims 1-15 and 24 are allowed.
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a multilayer capacitor:
A) wherein the radius of curvature, R, of the curved corner, in the layering direction-width direction plane, among the curved corners, is greater than a radius of curvature of a curved corner in a length direction-layering direction, among the curved corners (claim 1); and 
B) each of the second dielectric layers includes needle-type pores having longer axes extending along an exterior surface of the active region (claim 17). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848